1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4
                                                     )
5
                                                     )        Case No.: 2:16-cr-00100-GMN-CWH
                          Plaintiff,                 )
6                                                    )                    ORDER
           vs.                                       )
7                                                    )
                                                     )
8
     JAN ROUVEN FUECHTENER,                          )
9                                                    )
                                                     )
10                        Defendant.                 )
                                                     )
11

12          On February 28, 2019, the Court sentenced Defendant Jan Rouven Fuechtener to a total
13   of 240 months imprisonment, five years of supervised release following imprisonment,
14   restitution of $70,000.00, special assessments of $300.00, an assessment pursuant to the Justice
15   for Victims of Trafficking Act of 2015, Pub. L. No. 114-22, of $15,000.00, and a fine of
16   $500,000.00. (Min. Proceedings, ECF No. 341); (J., ECF No. 345). The Court also ordered all
17   assessments, fines, and restitution be paid from Defendant’s funds being held in the registry of
18   the Court. (Min. Proceedings, ECF No. 341).
19          Following payment of the assessments, fines, and restitution from the funds held in the
20   registry of the Court, the Court currently holds a remainder of $307,500.00, alongside
21   $24,648.41 in interest, which accrues daily. Accordingly,
22          IT IS HEREBY ORDERED that Defendant shall provide the Clerk of Court with his
23   updated address and a completed Internal Revenue Service Form W-9 by April 16, 2019.
24   ///
25   ///


                                                Page 1 of 2
1           IT IS FURTHER ORDERED that, upon receipt of Defendant’s updated address and a
2    completed Form W-9 signed by Defendant, the Clerk of Court shall release the remaining
3    balance of the funds held in the registry of the Court, including any accrued interest, to
4    Defendant Jan Rouven Fuechtener.
5                       14 day of March, 2019.
            DATED this _____
6

7                                                        __________________________
8                                                        Gloria M. Navarro, Chief Judge
                                                         United States District Court
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                 Page 2 of 2
